DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections and rejections under 35 U.S.C. § 112(b) previously stated for the original drawings, specification, and claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments titled Remarks of 07/22/2021 with respect to the 35 U.S.C. § 101 rejections of claim(s) 1-9 and 11 on pages 9-12 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of claim(s) 1-9 and 11 of 04/22/2021 has been withdrawn. 
Applicant’s arguments titled Remarks of 07/22/2021 with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-9 and 11 on pages 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 4, 6, and 8-9 is objected to because of the following informalities: 
Claim 1 contains “the comparison performed over the plurality of route sections” in Page 4 Line 13 and should be corrected to --a comparison performed over the plurality of route sections--.
Claim 4 contains “acting on the at least one of the plurality of wheels of the vehicle” in Lines 1-2 and should be corrected to --acting on at least one of a plurality of wheels of the vehicle--.
Claim 6 contains “the determination of the average friction coefficient for the route section” in Lines 3-4 and appears to be referring to the “the determine, by the vehicle processor, a first determined friction coefficient for the route section from the measured value” limitation of claim 1 and therefore should be written to reflect this association better since no explicit “determination…” step is recited previously in the claim or the parent claim.
Claim 8 contains “the sending of the data record” in Line 3 and should be corrected to --the send, by the vehicle processor, the data record --. Claim 8 contains “the sending of the data record” in Line 3 and appears to be referring to the “the send, by the vehicle processor, the data record” limitation of claim 1 and therefore should be written to reflect this association better since no explicit “sending…” step is recited previously in the claim or the parent claim.
Claim 9 contains four instances of “the route section” in Page 6 Lines 13 Lines 2, 21, and 24 and Page 7 Line 1 and should all be changed to --the one route section--. 
Claim 9 contains “the telecommunication interface” in Page 6 Lines 16-17 and should be corrected to --a telecommunication interface--.
Claim 9 contains “the road surface conditions” in Page 6 Lines 25-26 and should be corrected to --road surface conditions--.
Claim 9 contains “the plurality of route sections” in Page 7 Line 2 and should be corrected to --a plurality of route sections--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 7-8 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the data processing device” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the data processing device” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the data processing device” in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rander et al. (US 2017/0167881, hereinafter Rander; already of record), in view of Jonasson et al. (US 2019/0389475).
claim 1, Rander discloses:
A system for determining road surface conditions (Paragraph [0020]), the system comprising:
a vehicle (Paragraph [0020]) including:
a vehicle sensor for determining measured values that describe a friction coefficient of a road surface (Paragraphs [0039] and [0042]), and
a vehicle processor (Fig. 4 Element 404; Paragraph [0101]);
a server (Paragraph [0053]) including:
a database which contains a road map of a plurality of route sections (Paragraph [0088]), and
a server processor (Paragraph [0053], i.e. one or more network computers, such as a server, or a combination of servers consist of processor(s)),
wherein the system is configured to:
determine, by the vehicle sensor, measured values for a route section being traveled on by the vehicle (Paragraph [0040]),
determine, by the vehicle processor, a first determined friction coefficient for the route section from the measured values (Paragraph [0040]),
send, by the vehicle processor, a data record (Paragraph [0020), which contains the measured values and/or the first determined friction coefficient and a piece of information identifying the route section (Paragraph [0037] and [0040]), i.e. the location determination component which corresponds to a GPS component identifies the route section), to the server (Paragraph [0050]),

send, by the server processor, the average friction coefficient determined for the route section to the vehicle (Paragraph [0040] and [0121]),
determine, by the vehicle processor, the road surface condition conditions by comparing the average friction coefficient with the first determined friction coefficient (Paragraph [0040] and [0121]),
…
Rander does not disclose:
…
determine, by the vehicle processor, that tires of the vehicle are worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is less than the average friction coefficient, and
in response to determining that the tires of the vehicle are worn out, control, by the vehicle processor, the vehicle based on a lower friction coefficient that is less than the average friction coefficient.
However in the same field of endeavor, Jonasson teaches a method for estimating a tire property of a vehicle based on tire-to-road friction properties for a fleet of vehicles (Abstract) and more specifically:
…
determine, by the vehicle processor, that tires of the vehicle are worn out when the comparison performed over the plurality of route sections indicates that the first determined 
in response to determining that the tires of the vehicle are worn out, control, by the vehicle processor, the vehicle based on a lower friction coefficient that is less than the average friction coefficient (Paragraphs [0042] and [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rander to incorporate …determine, by the vehicle processor, that tires of the vehicle are worn out when the comparison performed over the plurality of route sections indicates that the first determined friction coefficient is less than the average friction coefficient, and in response to determining that the tires of the vehicle are worn out, control, by the vehicle processor, the vehicle based on a lower friction coefficient that is less than the average friction coefficient, as taught by Jonasson. Doing so would allow for proper operation of systems which accurate and reliable friction estimation, e.g. curve handling systems, as recognized by Jonasson (Paragraph [0005]).

Regarding claim 3, the combination of Rander and Jonasson teach the system of claim 1. Rander further discloses: wherein the vehicle sensor apparatus is an optical sensor (Paragraph [0046]).

Regarding claim 4, the combination of Rander and Jonasson teach the system of claim 1. Rander further discloses: wherein the measured values include torque values acting on the at least one of the plurality of wheels of the vehicle (Paragraph [0042]) and a corresponding acceleration of the vehicle (Paragraph [0043]).

Regarding claim 5, the combination of Rander and Jonasson teach the system of claim 1. Rander further discloses: wherein the average coefficient of friction is sub-divided into discrete friction coefficient ranges, wherein the data processing device transmits a piece of information to the vehicle which identifies the discrete friction coefficient ranges of the route section (Paragraphs [0038], [0040], and [0121]).

Regarding claim 6, the combination of Rander and Jonasson teach the system of claim 1. Rander further discloses: wherein the plurality of route sections in the database are each assigned parameters characterizing each of the plurality of route sections, the parameters being taken into account in the determination of the average friction coefficient for the route section (Paragraph [0121], i.e. the parameters are set durations of time. Additionally, Paragraph [0059], i.e. the parameters are environmental conditions).

Regarding claim 7, the combination of Rander and Jonasson teach the system of claim 1. Rander further discloses: wherein in determining a mean friction coefficient, the data processing device takes into account a piece of information characterizing weather in an area of the route section (Paragraph [0021] and [0059]).

Regarding claim 8, the combination of Rander and Jonasson teach the system of claim 7. Rander further discloses: wherein the data processing device assigns to a data record received from the vehicle a piece of information characterizing a date of the sending of the data record (Paragraphs [0059]) and/or the weather in the area of the route section at a time of the sending of 

Regarding claim 9, the claim(s) recite analogous limitations to claim(s) 1, and therefore is rejected on the same premise. Rander additionally discloses: 
…
send, by the vehicle processor, a request for a second friction coefficient (Paragraphs [0040] and [0121], i.e. communicating consist of sending requests and responses & the second friction coefficient is the weighted or running average of traction values)…
receive, by the vehicle processor, an average friction coefficient for the route section from the device server via the telecommunication interface (Paragraph [0110]), the average friction coefficient being based on friction coefficients received from previous vehicles that previously traveled on the route section (Paragraphs [0048] and [0110]), 
…

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rander and Jonasson as applied to claim 1, in view of Lynch (US 2016/0176408; already of record).

Regarding claim 2, the combination of Rander and Jonasson teaches the system of claim 1. The combination of Rander and Jonasson does not teach: wherein the sensor is a device for determining a rotation speed of at least one of a plurality of wheels of the vehicle, and wherein 
	However in the same field of endeavor, Lynch teaches an approach for determining road surface friction data for at least one travel segment via sensor data and/or guideline friction map to cause at least one response action (Abstract) and more specifically: wherein the sensor is a device for determining a rotation speed of at least one of a plurality of wheels of the vehicle, and wherein the measured values are determined, at least in part, from a measurement of at least one wheel speed by the vehicle sensor (Abstract; Paragraph [0051], i.e. sensors configured to monitor internal systems of the autonomous vehicle could include a wheel rotational speed sensor. Additionally, rotational speed of a wheel could be found using a wheel speed sensor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rander to incorporate wherein the sensor is a device for determining a rotation speed of at least one of a plurality of wheels of the vehicle, and wherein the measured values are determined, at least in part, from a measurement of at least one wheel speed by the vehicle sensor, as taught by Lynch. Doing so would increase the reliability of road surface friction data, as recognized by Lynch (Paragraphs [0001] and [0002]).

	Regarding claim 11, the combination of Rander, Jonasson, and Lynch teaches the system of claim 2. Additionally, Rander further discloses: wherein the vehicle sensor is an optical sensor (Paragraph [0046]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.T.R./Examiner, Art Unit 3663
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/21/2021